UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6663


GUILLERMO PINEDA-BENTACOURT,

                Petitioner - Appellant,

          v.

FRANK L. PERRY; CYNTHIA THORNTON,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-hc-02148-BO)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Guillermo Pineda-Bentacourt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Guillermo   Pineda-Bentacourt       seeks   to     appeal   the     district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.   The order is not appealable unless a circuit justice or

judge   issues    a    certificate   of     appealability.           28     U.S.C.

§ 2253(c)(1)(A) (2012).        A certificate of appealability will not

issue   absent    “a   substantial    showing       of    the     denial    of   a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find

that the district court’s assessment of the constitutional claims

is debatable or wrong.         Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim

of the denial of a constitutional right.          Slack, 529 U.S. at 484-

85.

      We have independently reviewed the record and conclude that

Pineda-Bentacourt       has    not   made     the        requisite        showing.

Accordingly, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.                  We dispense

with oral argument because the facts and legal contentions are



                                     2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3